Citation Nr: 1536567	
Decision Date: 08/26/15    Archive Date: 09/04/15

DOCKET NO.  08-17 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for the loss of the senses of taste and smell.

2.  Entitlement to service connection for bilateral carpal tunnel syndrome (CTS).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.A. Flynn, Counsel





INTRODUCTION

The Veteran served on active duty from December 1965 to January 1969, including service in the Republic of Vietnam during the Vietnam era.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.


REMAND

In February 2014, the Board remanded the Veteran's claims.  The Board notes that when remand requests are not satisfied, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).

With respect to the claim of entitlement to service connection for the loss of taste and smell, the Board's February 2014 remand requested an examiner to answer the following questions, following any medically necessary tests and studies:  

(a) Does the Veteran have any disabilities manifested by loss of taste or smell?

(b) If so, is it at least as likely as not (a probability of at least 50 percent or higher) that said disabilities were manifest in service or within 1 year of discharge or are otherwise causally related to service (to include exposure to Agent Orange)?  

(c) If any diagnosed taste or smell disabilities are less likely than not related to service, what is the likely etiology of such disabilities?

The Board's remand noted that if an opinion could not be rendered for any reason, a detailed explanation as to why one cannot be made should be provided.

The Veteran underwent a VA examination in April 2014, and the examiner declined to answer any of the above questions, citing, in part, the lack of "proof" relating to such questions.  As suggested by the Board's above remand directives, "proof" of the above questions is irrelevant.  Rather, the Board requested the examiner to opine as to whether each question is at least as likely as not the case.  The Board has requested only an opinion regarding probability, not proof.  Additionally, the examiner cited to the lack of necessary ear, nose, and throat (ENT) test results as part of the inability to answer the above questions.  Pursuant to the terms of the Board's remand, the examiner was to order all necessary testing in order to respond to the above questions.  The examiner did not do so.  Accordingly, this case must again be remanded in order to provide the Veteran with an additional examination.

With regard to the claim of entitlement to service connection for CTS, the Board's February 2014 remand instructed an examiner to answer the following questions:  

(a) Did the Veteran develop a modified method of grasping and manipulation in response to his in-service right hand injury?

(b) If so, is it at least as likely as not (a probability of at least 50 percent or higher) that such modification caused, contributed to, or aggravated, his bilateral CTS?  

(c) If the bilateral CTS is less likely than not related to service (under any nexus theory), what is the likely etiology of said disability?

The Veteran underwent a VA examination in April 2014, and the examiner declined to answer any of the above questions, stating without further explanation that the answers could not be provided without resort to speculation.  Those responses are inadequate for the purpose of making a decision, and this case must again be remanded in order to provide the Veteran with an additional examination.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination with a medical doctor examiner who has not previous examined him, to ascertain the nature and etiology of any disabilities manifested by loss of taste or smell.  The examiner must review the claims file and should note that review in the report.  The examiner should note that exposure to herbicide agents is conceded based on confirmed service in Vietnam.  The examiner should also consider the Veteran's contention that the disabilities manifested in service or shortly thereafter.  Any medically indicated tests or studies should be accomplished, including all necessary ENT testing referenced by the April 2014 examiner.  The examiner should explain the rationale for all opinions in detail, citing to supporting clinical data as appropriate.  After reviewing the claims file and examining the Veteran, the examiner should offer an opinion as to the following:

(a) Does the Veteran have any disabilities manifested by loss of taste or smell?

(b) If so, is it at least as likely as not (50 percent probability or greater) that any disabilities manifested by loss of taste or smell were manifest in service or within one year of discharge or are otherwise causally related to service (to include exposure to herbicides)?  

(c) If any diagnosed taste or smell disabilities are less likely than not related to service, what is the likely etiology of the disabilities?

2.  Schedule the Veteran for a VA examination with a medical doctor examiner who has not previously examined him.  The examiner must review the claims file and should note that review in the report.  Any medically indicated tests or studies should be accomplished.  The examiner should explain the rationale for all opinions in detail, citing to supporting clinical data as appropriate.  The examiner should note that exposure to herbicide agents is conceded based on confirmed service in Vietnam.  After reviewing the claims file and examining the Veteran, the examiner should offer an opinion as to the following:

(a) Did the Veteran develop a modified method of grasping and manipulation in response to an in-service right hand injury?

(b) If so, is it at least as likely as not (50 percent probability or greater) that modification caused, contributed to, or aggravated, bilateral CTS?  

(c) Is it at least as likely as not (50 percent probability or greater) that an upper extremity neurologic disability, to include bilateral CTS, is related to exposure to herbicides during service, or otherwise related to active service?

(d) If the bilateral CTS is less likely related to service (under any theory), what is the likely etiology of bilateral CTS?

3.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The Vetera has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



